Wells Fargo Bank,
                                                                        N.A.Appellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 1, 2014

                                     No. 04-14-00251-CV

                                     Gloria J. SANCHEZ,
                                           Appellant

                                               v.

                               WELLS FARGO BANK, N.A.,
                                       Appellee

                        From the County Court, Wilson County, Texas
                                 Trial Court No. CV-03862
                         Honorable Marvin Quinney, Judge Presiding


                                        ORDER
         In this accelerated appeal, Appellee’s brief is due on September 30, 2014. See TEX. R.
APP. P. 38.6(a). On the due date, Appellee filed an unopposed first motion for extension of time
to file its brief until October 20, 2014.
       Appellee’s motion is GRANTED. Appellee must file its brief with this court by October
20, 2014.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court